Status of Claims
This Office Action is in response to the Applicant’s Response dated 7/27/2022. Claims 1-15 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see page 2, filed 7/27/2022, have been fully considered but they are not persuasive. The Applicant has argued that the finality of the previous action was improper and should be corrected to reflect said allegation, however the Examiner respectfully disagrees.  The first action, dated 1/3/2022, included 112(f) interpretations for the various units in claims 1, 4-8, and 10-15, of which the instant Specification provided support as control unit 14 and a sonar sensor/ultrasonic sensor.  Upon amending the claims, the Applicant indicated that all of the units should be interpreted as “…at least one processor…”, therefore providing a scope changing amendment which forced the Examiner to interpret the claims in view of this change.
Applicant’s arguments, see pages 2-3, filed 7/27/2022, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of claims 4, 8, and 13 have been withdrawn in view of the Applicant’s explanation that the predetermined distance is a distance from the vehicle from which the reflected wave is received, according to claim 1. 
Applicant's arguments, see pages 3-4, filed 7/27/2022, have been fully considered but they are not persuasive. The Applicant has argued that the teachings of QI Li are not valid because there is no motivation to use a light detecting sensor (QI Li) in place of a sound sensor (instant application), however, the Examiner respectfully disagrees.  The Newman reference, in which QI Li modifies, describes a collection of sensors which may be used individually or in combination to perform the recited duties, of which both SONAR and LIDAR are listed (see Newman at least [0041], [0043]-[0044], and Fig 3).  While the Examiner has cited to the sound sensor of Newman in the earlier limitations of claim 1, modifying this reference with the teachings of QI Li would be obvious.  Receiving a reflected wave with a signal strength equal to or greater than a predetermined value when a temperature is equal to or less than a predetermined temperature would be an obvious modification to the collection of sensors as disclosed by Newman.
Applicant's arguments, see page 5, filed 7/27/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Choi does not teach the use of a signal strength as a basis for determining icing of a road surface, to which the Examiner respectfully disagrees.  Choi details the manipulation of signals to account for weather and distance in order to prevent excessive attenuation, such as the instant application, where both weather conditions and distance are critical variables.  The need for signal correction increases as the distance increases, thus signals from a predetermined distance or more may be realized according to levels of attenuation or error in a reported time of flight reading.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/16/2022